Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a first oscillator circuit comprising a plurality of first circuit element modules having a first circuit topology, the first oscillator circuit being configured to provide a first performance indication indicative of a collective performance attribute of all types of components in the class of semiconductor components on the ' semiconductor die; a second oscillator circuit separate from the first oscillator circuit, the second oscillator circuit comprising a plurality of second circuit element modules having a second circuit topology different from the first circuit topology of the first circuit element modules, the second oscillator circuit being configured to provide a second performance indication responsive to different contributions from different types of components in the class of semiconductor components on the semiconductor die” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 9, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 10, the prior art of record does not teach claimed limitation: “measuring a first performance indication indicative of a collective performance attribute of all types of components in the class of semiconductor components on the semiconductor die, using a first oscillator circuit comprising a plurality of first circuit element modules having a first circuit topology; measuring a second performance indication responsive to different contributions from different types of components in the class of semiconductor components on the semiconductor die, using a second oscillator circuit separate from in combination with all other claimed limitations of claim 10.
Regarding Claims 11 – 20, the claims are allowed as they further limit allowed claim 10.
The closest references are found based on the updated search:
Lee et al. (US 2020/0135511 A1) discloses a defect recognition circuitry configured to determine, based on the acquired image information, whether a taping defect is present on the wafer; and a controller communicatively coupled to the defect recognition circuitry and configured to adjust an operational parameter of the laminating roller in response to the defect recognition circuitry determining that a taping defect is present on the semiconductor wafer (see claim 11).
Perisetty (US 2007/0205802 A1) suggests wherein the adjustable p-channel metal-oxide -semiconductor body bias generation circuitry further comprises: an operational amplifier (see claim 5).
Whetsel (US 2005/0246597 A1) teaches an integrated circuit comprising: a substrate of semiconductor material; operational circuitry formed on the substrate and performing desired operations (see claim 25).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 10, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/8/2021